UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


JUAN CARLOS DUARTE-VASQUEZ,                     §
                                                §
                Movant,                         §
                                                §
versus                                          §   CIVIL ACTION NO. 1:17-CV-486
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
                Respondent.                     §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Juan Carlos Duarte-Vasquez, an inmate confined within the Bureau of Prisons, proceeding

pro se, filed this motion to vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255.

The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge,

for consideration. The magistrate judge has submitted a Report and Recommendation of United

States Magistrate Judge recommending a motion for voluntary dismissal filed by movant be

granted and the motion to vacate dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 41(a).

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the

magistrate judge’s Report and Recommendation.

                                            ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED as the opinion of the court.
Movant’s motion for voluntary dismissal is GRANTED. A final judgment will be entered

dismissing this motion to vacate.


           SIGNED at Beaumont, Texas, this 19th day of August, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                            2
